Citation Nr: 0303878	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss, specifically from April 3, 
1984, through March 28, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that assigned an initial noncompensable evaluation 
for service-connected bilateral hearing loss from April 3, 
1984, and a 20 percent evaluation from March 29, 2000.  The 
veteran has perfected an appeal with respect to the initial 
noncompensable evaluation assigned for bilateral hearing 
loss.  A hearing was scheduled to be held before the Board in 
Washington, D.C.  but the veteran cancelled this hearing.  

The Board notes that in a statement received in August 2001, 
the veteran requested a waiver of recovery of an overpayment 
in the amount of $2,905, and contended that, essentially, the 
overpayment resulted from VA error.  These claims are 
referred to the RO for appropriate action.


FINDING OF FACT

From April 3, 1984, through March 28, 2000, the evidence 
demonstrates that veteran no worse than had level "A" 
hearing in both ears (as defined under 38 C.F.R. § 4.87a 
(1984)), and level II hearing in both ears (as defined under 
38 C.F.R. § 4.87 (2002)).


CONCLUSION OF LAW

From April 3, 1984 through March 28, 2000, the criteria for a 
compensable evaluation for bilateral hearing loss had not 
been met.  38 C.F.R. § 4.85, 4.87, 4.87a, Diagnostic Code 
6297 (1984); 38 C.F.R. § 4.85, 4.87 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The veteran and his representative contend, in substance, 
that an initial compensable evaluation is warranted for the 
veteran's service connected bilateral hearing loss, 
specifically from April 3, 1984 through March 28, 2000.

Initially, it is pointed out that applicable laws and 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran, as well as his 
representative, was sent a letter in March 2002 which 
explained, among other things, the Veterans Claims Assistance 
Act (VCAA), and what additional information or evidence was 
needed in order for the RO to assist him in developing his 
claim for a compensable rating for bilateral hearing loss 
(from April 3, 1984).  Specifically, in the March 2002 
letter, the veteran was notified of what evidence VA would 
assist him obtaining, and what evidence he was expected to 
provide in support of his claim.  In an April 2002 statement, 
the veteran has responded by stating that he did not have any 
new medical evidence to submit.  The information and evidence 
that has been associated with claims file consists of the 
service medical records, post service records, including VA 
and private examination reports, and lay assertions made by 
the veteran and his representative in support of the claim.  
Thus, under the circumstances of this case, VA has satisfied 
both its duties to notify and assist the veteran in this 
case.  As such, the veteran will not be prejudiced as a 
result of the Board deciding this claim.


II. Factual Background

In a May 2000 decision, the RO established service connection 
for bilateral hearing loss, and assigned a 20 percent 
evaluation for the disability effective March 29, 2000 (this 
was the date a claim for service connection for bilateral 
hearing loss was received).  In an August 2001 decision, 
however, the Board found clear and unmistakable error in a 
rating decision dated in April 1985 that denied service 
connection for bilateral hearing loss, and granted service 
connection for this disability effective April 3, 1984, the 
date the initial claim for service connection was received.  
See 38 C.F.R. § 3.400.  

Thereafter, in the currently appealed October 2001 decision, 
the RO assigned an initial noncompensable evaluation for the 
service-connected bilateral hearing loss (i.e. from April 3, 
1984) until the 20 percent evaluation took effect, on March 
29, 2000.  The veteran and his representative essentially 
contended that a compensable evaluation was warranted from 
April 1984 through March 28, 2000.  

Turning to the relevant evidence of record, it is noted that 
in July 1984, the veteran was afforded a VA ear examination 
at the Charleston, South Carolina, VA Medical Center.  During 
the evaluation, he reported suffering from hearing loss since 
his period of active duty.  An audiological examination that 
revealed pure tone threshold levels, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
30
85
LEFT
25
25
30
45
85

Pure tone threshold levels at the frequencies 500, 1,000 and 
2,000 hertz averaged 25 decibels for the right ear and 33 
decibels for his left ear.  Speech audiometry testing 
revealed speech recognition ability of 90 percent 
bilaterally.  Speech reception threshold (SRT) was 15 on the 
right and 25 on the left.  Following his examination and in 
light of the audiometric findings, the physician diagnosed 
the veteran as having bilateral sensorineural hearing loss 
and opined that the disability had been chronic since his 
period of service. In addition, he recommended that the 
veteran undergo a repeat audiometry examination in 
approximately ten months.  

There is no indication, nor does the veteran allege, that 
another audiometric evaluation was accomplished thereafter 
until May 2002, at which time the veteran was afforded a VA 
audiological evaluation.  During this examination, the 
veteran provided a history of in-service acoustic trauma as 
well as 26 years of post-service occupational noise exposure 
while working in a textile plant.  In any event, audiometric 
examination revealed pure tone threshold levels, in decibels, 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
60
80
80
LEFT
15
30
65
75
85

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 76 percent in the left ear.




III.  Analysis

As noted above, the veteran and his representative contend, 
in substance, that a disability evaluation higher than the 
noncompensable evaluation initially assigned following the 
grant of service connection for bilateral hearing loss is 
warranted.

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) has 
observed that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It was also indicated that in the case of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged rating."  Fenderson v. West, 12 Vet. App. 119 
(1999).  
 
As noted, the noncompensable evaluation was in effect from 
April 3, 1984 through March 28, 2000.  The Board points out 
that since 1984 the diagnostic codes and provisions relating 
to hearing loss were revised effective December 18, 1987 (see 
52 Fed. Reg. 44119 (Nov. 18, 1987)); and effective June 10, 
1999 (see 64 Fed. Reg. 25209 (May 11, 1999).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Evaluations for bilateral hearing loss under the criteria in 
effect at the time of service connection, or 1984, range from 
noncompensable to ranged from noncompensable to 80 percent, 
based on organic impairment of hearing acuity within the 
conversational voice range (500 to 2,000 cycles per second) 
as measured by controlled speech reception tests or puretone 
audiometry reported as a result of VA regional office or 
authorized audiology clinic examinations (or, where no other 
data was available, based on conversational voice in feet).  
Under 38 C.F.R. § 4.85 (1984), if the results of puretone 
audiometry were used, the equivalent literal designation for 
each ear, separately, was ascertained from Table VII, and the 
percentage evaluation determined in the same manner as for 
speech reception impairment in paragraph (b) of this section 
(specifically, the percentage of the overall evaluation was 
determinable from Table VII by intersecting the horizontal 
row appropriate for the literal designation for the ear 
having the better hearing and the vertical column appropriate 
to the literal designation for the ear having the poorer 
hearing.).  Again, there were six areas of impairment in 
efficiency indicated, "A" through "F"; and they were 
determined under Table VI by the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies of 500, 1,000, and 2,000 hertz.  38 C.F.R. 
§ 4.85, 4.87 and Part 4, Diagnostic Codes 6277 to 6297 
(1984).  

Effective December 1987, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as noted by the results 
of controlled speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, this rating schedule establishes 11 auditory acuity 
levels, designated from level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, Codes 
6100 to 6110, effective December 18, 1987.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  As noted, if any revised 
version of a regulation is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).  

Taking into account all of the evidence set out above, and 
applying the applicable diagnostic codes discussed above, the 
Board finds that a compensable evaluation for bilateral 
hearing loss is not warranted from April 3, 1984 through 
March 28, 2000.  

Specifically, audiometric findings on evaluation of July 1984 
translate to literal designations of level "A" for both 
ears when using pure tone audiometry, and translate to 
literal designations of level "A" for each ear using the 
controlled speech reception test.  Both such findings support 
the assignment of a noncompensable disability evaluation.  
See 38 C.F.R. §§ 4.85, 4.87, Tables I and II, 4.87a, 
Diagnostic Codes 6297 (1984).

The Board has considered the regulation effective in 1987, 
and it is again pointed out that even if this version were 
more favorable, its retroactive reach would be no earlier 
than the effective date of that change.  That said, 
audiometric findings on evaluation of July 1984 translate to 
literal designations of level II hearing in both ears and 
therefore do not support the assignment of a compensable 
rating.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.

Finally, as alluded to above it is noted that VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  A review of the changes made to the 
criteria at 38 C.F.R. § 4.85, and specifically Tables VI, 
VIA, and VII, reveals that the revisions failed to make any 
changes to the numeric designations assigned certain levels 
of puretone threshold or speech discrimination.  Thus, there 
is no change in the mechanical application of the appropriate 
charts to the noted auditory acuity.  However, there were 
substantive changes made to regulations at 38 C.F.R. § 4.86 
regarding exceptional patterns of hearing impairment.  A 
review of both the old and new criteria indicates that this 
regulation is not applicable to the veteran's claim.  The 
criteria at 38 C.F.R. § 4.86 effective prior to June 10, 
1999, merely discussed the use of hearing aids in conducting 
audiometric examinations and evidence used in the award of 
service connection for hearing loss.  The regulations at 
38 C.F.R. § 4.86, effective on June 10, 1999, require the use 
of Table VIa when specific audiometry and speech 
discrimination scores are noted on examination.  A review of 
the audiometric examination dated in July 1984 does not 
indicate the scores required under the new regulations at 
38 C.F.R. § 4.86.  

The Board notes the veteran's contention to the effect that 
he had significant hearing loss in service and should have 
been granted a compensable rating from the effective date of 
service connection for the disability (April 1984).  However, 
as noted above, disability ratings for hearing impairment are 
derived by the mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered, and in this case, prior to the May 
2000 audiometric evaluation, there is no evidence 
demonstrating that a compensable evaluation was warranted.  
Unfortunately, there were no audiological evaluations 
accomplished between July 1984 and May 2000, and to find that 
a compensable evaluation was indeed warranted at some point 
in time between these dates would require the Board to engage 
in speculation.   


ORDER

The appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

